        Case 1:17-cv-02590-TSC Document 97 Filed 12/11/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


HOPI TRIBE, et al.,                           )
                                              )
     Plaintiffs,                              )
                                              )
v.                                            ) Case No. 1:17-cv-02590 (TSC)
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )
                                              )
     Defendants.                              )
                                              )
UTAH DINÉ BIKÉYAH, et al.,                    )
                                              )
     Plaintiffs,                              )
                                              )
v.                                            ) Case No. 1:17-cv-02605 (TSC)
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )
                                              )
    Defendants.                               )
___________________________________           )
                                              )
NATURAL RESOURCES DEFENSE                     )
COUNCIL, et al.,                              )
                                              )
     Plaintiffs,                              )
                                              ) Case No. 1:17-cv-02606 (TSC)
v.                                            )
                                              )
DONALD J. TRUMP, in his official              )
capacity as President of the United States,   )
et al.,                                       )        CONSOLIDATED CASES
                                              )
     Defendants.                              )


FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR LEAVE TO FILE A SINGLE
                    REPLY BRIEF OF 45 PAGES


                                              1
          Case 1:17-cv-02590-TSC Document 97 Filed 12/11/18 Page 2 of 4



         Federal Defendants intend to file a single reply brief in response to the three

 oppositions to their Motion to Dismiss. They respectively move the Court to extend their page

 limits for their reply brief to allow them to file a reply brief that is forty-five (45) pages.

         In this case, Plaintiffs challenge Proclamation 9681, which modified the Bears Ears

 National Monument (“Monument”). Plaintiffs allege that the Proclamation violated the

 Antiquities Act and various constitutional provisions. On October 1, 2018, Federal Defendants

 moved to dismiss Plaintiffs’ claims, arguing that the Court lacks subject matter jurisdiction due

 to, inter alia, lack of standing and ripeness, and that Plaintiffs’ claims fail on the merits,

 including because the Proclamation was authorized by the Antiquities Act. See ECF No. 49.

        The three plaintiff groups in this case have each filed opposition briefs responding to

Federal Defendants’ motion to dismiss. ECF Nos. 71, 72, and 74. In total, these three

opposition briefs present a combined total of 109 pages addressing the arguments in Federal

Defendants’ opening brief in support of its motion to dismiss.

        Federal Defendants would be entitled to file three 25-page reply briefs addressing each

of the opposition briefs, but they believe that it would be more efficient to file a single reply

brief. However, doing so will require more than the 25 pages allotted under the Local Rules.

This is particularly the case because many of the arguments, particularly those addressing

Plaintiffs’ standing to bring their claims, are particularized to the various plaintiffs.

         Federal Defendants therefore respectfully request that the Court allow them to file a

 single, 45-page reply brief responding to the Plaintiffs’ opposition briefs. Federal Defendants

 have attempted to reduce the length of their briefs to the extent possible, but believe that such

 an extension is appropriate to ensure they are able to fully respond to Plaintiffs’ arguments.

 The Plaintiffs in Hopi Tribe v. Trump, No. 1:17-cv-02590; Utah Diné Bikéyah v. Trump, No.


                                                   2
        Case 1:17-cv-02590-TSC Document 97 Filed 12/11/18 Page 3 of 4



1:17-cv-0605, and Natural Resources Defense Council v. Trump, No. 1:17-cv-0606 do not

oppose this motion.

      A proposed order granting the requested enlargement is attached.

      Respectfully submitted this 11th day of December, 2018,

                                          JEAN D. WILLIAMS
                                          Deputy Assistant Attorney General

                                            /s/ Romney S. Philpott
                                          Romney S. Philpott
                                          U.S. Department of Justice
                                          Environment and Natural Resources Division
                                          Natural Resources Section
                                          999 18th St., #370
                                          Denver, CO 80202
                                          Phone: 303-844-1810
                                          Fax: 303-844-1350
                                          E-mail: Romney.Philpott@usdoj.gov

                                          Judith E. Coleman
                                          U.S. Department of Justice,
                                          Environment and Natural Resources Division
                                          Natural Resources Section
                                          P.O. Box 7611, Ben Franklin Station
                                          Washington, D.C. 20044-7611
                                          Phone: 202-514-3553
                                          Fax: 202-305-0506
                                          Email: Judith.Coleman@usdoj.gov

                                          Attorneys for Federal Defendants




                                             3
            Case 1:17-cv-02590-TSC Document 97 Filed 12/11/18 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 11th day of December, 2018, I filed the above pleading with

the Court’s CM/ECF system, which provided notice of this filing by e-mail to all counsel of

record.




                                                       /s/ Romney S. Philpott
                                                       Romney S. Philpott




                                                  4
